91 F.3d 154
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Sammy L. PAGE, Plaintiff-Appellant,v.R.H. DENNINGER, Chief Deputy Director, Defendant-Appellee.Harry James SEAGRAVE, Plaintiff-Appellant,v.R.A. SPINDLER;  James H. Gomez;  Ana M. Olivarez,Defendants-Appellees.Jesse MOTEN, Plaintiff-Appellant,v.James H. GOMEZ;  R.H. Denninger, Defendants-Appellees.
Nos. 95-15816, 95-16935 and 95-17045.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted April 8, 1996.*Decided July 19, 1996.

1
Before:  PREGERSON and TASHIMA, Circuit Judges, and JONES,** District Judge:

ORDER

2
The judgments of the district court are AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.Rule 36-3


**
 The Honorable Robert E. Jones, United States District Judge for the District of Oregon, sitting by designation